Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 1 of 20 PageID #: 656


                                                                                        FILED
 UNITED STATES DISTRICT COURT                                                           CLERK
 EASTERN DISTRICT OF NEW YORK                                                  8/3/2020 11:50 am
 ----------------------------------------------------------------X
 ANIMAL WELFARE INSTITUTE and                                                    U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF NEW YORK
 WILDLIFE PRESERVES, INC.,
                                                                                 LONG ISLAND OFFICE
                                     Plaintiffs,                     MEMORANDUM & ORDER
                                                                     17-CV-6952 (SJF)(ARL)
                       v.

 ALEXCY ROMERO, in his official capacity as
 Superintendent of FIRE ISLAND NATIONAL
 SEASHORE, and the UNITED STATES NATIONAL
 PARK SERVICE, an agency of the United States
 Department of the Interior,

                                      Defendants.
 ----------------------------------------------------------------X
 FEUERSTEIN, District Judge:

         Plaintiffs Animal Welfare Institute (“AWI”) and Wildlife Preserves, Inc. (“WP”)

 (collectively, “Plaintiffs”) commenced this action against the Superintendent of the Fire Island

 National Seashore Park (“FINS”) and the United States National Park Service (“NPS”)

 (collectively “Defendants”) raising various claims arising from or concerning the FINS White-

 Tailed Deer Management Plan and Final Environmental Impact Statement (the “Plan”) adopted

 by the NPS. Currently before the Court is Defendants’ motion to dismiss the Amended

 Complaint in part pursuant to Rule 12(b)(1), (b)(6), and (b)(7), or alternatively for partial

 summary judgment pursuant to Rule 56(c) of the Federal Rules of Civil Procedure. Motion,

 Docket Entry (“DE”) [28]. Plaintiffs oppose the motion. The motion is granted in part with

 leave to amend.
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 2 of 20 PageID #: 657




 I. BACKGROUND

 A. Factual Background1

         The following facts are taken from the Amended Complaint (“AC”), DE [17], and are

 assumed to be true for purposes of this motion. In addition to the allegations in the amended

 complaint itself, that document is also “deemed to include any written instrument attached to it

 as an exhibit, materials incorporated in it by reference, and documents that, although not

 incorporated by reference, are ‘integral’ to the complaint.” Sira v. Morton, 380 F.3d 57, 67 (2d

 Cir. 2004) (citations omitted) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d

 Cir. 2002)).

         1. Conveyance of the Real Property

         Plaintiff AWI is a non-profit animal advocacy organization with over 40,000 members,

 including individuals in New York. AC ¶1. Plaintiff WP is a private, non-profit land

 conservation corporation dedicated to the preservation of natural areas, open space, wildlife and

 wildlife habitats. Id. ¶2.

         On June 29, 1955, WP conveyed pieces of property (“WP Tracts”) to non-party Sunken

 Forest Preserve, Inc. (“SFPI”). These lands make up a substantial portion of what is known as

 the Sunken Forest Preserve (“Sunken Forest”) within the FINS. The deed conveying the WP

 Tracts (the “1955 Deed”) contains the following restriction:

                 This conveyance is made subject to the express condition and
                 limitation that the premises herein conveyed shall be maintained in
                 their natural state and operated as a preserve for the maintenance
                 of wildlife and its natural habitat undisturbed by hunting; trapping,
                 fishing, or any other activities that might adversely affect the
                 environment or the animal population, and for scientific; and
                 educational purposes incidental to such maintenance and operation.

 1
  Plaintiff’s Fourth Claim for Relief alleging a violation of the Administrative Procedures Act (“APA”)
 related to the National Environmental Policy Act (“NEPA”) is not at issue here. Only facts relevant to the
 disposition of this motion are set forth herein.
                                                     2
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 3 of 20 PageID #: 658




                Should the premises cease to be used solely for the above
                purposes, or should any activities be engaged in thereon that would
                adversely affect the flora or the fauna, then the title of the grantee
                shall cease and determine and shall revert to and vest in the
                grantor, the said reversion and vesting to be automatic and not
                requiring any re-entry.

 1955 Deed at 5, Liber 3918, page 433, Declaration of Catherine Pastrikos Kelly (“Kelly Decl.”)

 Exhibit 2 (emphasis removed). The habendum clause of the 1955 Deed reads as follows: “TO

 HAVE AND TO HOLD the premises herein granted unto the party of the second part, its

 successors and assigns forever, subject to the express condition and limitation hereinabove set

 forth.” Id. at 6, Liber 3918, page 434 (emphasis in original).

        On May 9, 1966, SFPI conveyed the WP Tracts and a separate parcel to the NPS via deed

 (the “1966 Deed”). AC ¶29. The 1966 Deed, which is between SFPI and the United States of

 America, states that the conveyance is “expressly made subject” to the following condition:

                That all of the premises hereby conveyed shall always be
                maintained in their natural state and operated solely as a sanctuary
                and preserve for the maintenance of wild life and its natural
                habitat, undisturbed by hunting, trapping, fishing or any other
                activities that might adversely affect the environment or the flora
                or fauna of said premises; and for scientific and educational
                purposes incidental to such maintenance and operation.

 1966 Deed , Liber 5955, page 243, Kelly Decl. Ex. 3 at. SFPI is no longer in operation. Id. ¶30.

        2.   The NPS Plan

        In June 2011, NPS announced its intent to prepare an environmental impact study for a

 plan to manage deer and vegetation at FINS, and in 2014, a draft study was published. AC ¶¶32-

 33. After a period of public comment, the final study was published on December 31, 2015, id.,

 ¶35, and in April 2016, FINS issued a Record of Decision (“ROD”) for the FINS White-Tailed

 Deer Management Plan and Final Environmental Impact Statement (the “Plan”). Id. ¶37.

 Plaintiffs claim that the restrictions in the 1955 Deed and 1966 Deed (collectively, the “deed

                                                  3
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 4 of 20 PageID #: 659




 restrictions”) were violated by NPS’s authorization of the Plan, which includes plans for Sunken

 Forest including (1) the killing of white-tailed deer by hunters, sharpshooters, or by capture and

 euthanasia, and (2) the use of fencing causing deer to be driven out of the fenced-in areas, with

 the further proviso that “any deer found within would be killed.” Id. ¶41. The killing and

 driving deer out of fenced-in areas adversely affects the fauna of the WP tracts, and thus the Plan

 violates the deed restrictions resulting in title to the WP Tracts reverting to WP. Id. ¶43.

           The Plan contains various provisions specific to Sunken Forest. It calls for an exclusion

 fence to be installed around approximately 44 acres of the Sunken Forest, approximately 29

 acres of which will be “within the Sunken Forest Preserve,” in order to “protect the majority of

 the rare maritime holly forest from deer browse.” ROD at 18, FINS 000020.2         Although the

 composition of the fence is not set forth, the ROD notes that typically, it will be “a minimum of

 8-10 feet high and mesh size will be sufficient to allow most small animals to move freely

 through.” Id. Electric fencing will not be used. Id. at 19, FINS 000021.

           “During the construction of the fence, deer will be removed from the fenced area by

 driving them out. Once the fence is completed, any deer found inside the fence will be removed

 through direct reduction (sharpshooting or capture and euthanasia).” ROD at 18, FINS 000020.

 Sharpshooting will be performed by “[q]ualified federal employees, contractors, or skilled

 volunteers with demonstrated expertise and training in the implementation of successful wildlife

 and deer management actions.” Id. at 20, FINS 000022. The Plan also states that as part of the

 sharpshooter reduction method, “[t]emporary bait stations could be used to attract deer to safe

 removal locations.” Id. at 21, FINS 000023. The Plan contemplates use of the capture and

 euthanasia method “where sharpshooting would not be appropriate due to safety or security

 concerns” and is expected to be used minimally – on 15% or less of the total number of deer
 2
     References to “FINS 00xxxx” are citations to the Administrative Record.
                                                      4
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 5 of 20 PageID #: 660




 removed. Id. at 21-22, FINS 000023-24. Most of the capture methods use bait to attract deer to

 a location where tranquilizer darts may be used. Id. at 22, FINS 000024. No specific locations

 are designated for either of the reduction methods. No public hunting is proposed for Sunken

 Forest as the Plan states that to the extent that public hunting is permitted, it will only take place

 in the Fire Island Wilderness. Id.

         On February 3, 2016, WP wrote to K. Christopher Soller, Superintendent of FINS,3

 expressing concern about the Plan and “informing NPS that the Plan violates the deed

 restrictions.” AC ¶44. Having received no response, WP wrote to the Regional Director of NPS

 on two occasions in May and June 2016 informing NPS of the violation of the deed restrictions

 and seeking NPS’s cooperation in an effort to avoid litigation. Id. ¶¶45, 46. On September 1,

 2016, Soller wrote to WP and “acknowledged that the WP Tracts carry the deed restrictions

 ‘originated by Wildlife Preserves.’” Id. ¶47. Soller took the position that there was no violation

 of the deed restrictions, noting that in light of the lack of natural predators on Fire Island, deer

 numbers have “grown exponentially” resulting in “heavy browsing that is adversely affecting the

 flora and fauna of the Sunken Forest” and concluding that management of the deer herd “is a key

 factor to ensuring the preservation of the Sunken Forest as a globally-rare ecosystem and as a

 preserve for all wildlife and the natural habitat.” Id. ¶47. According to the Amended

 Complaint, Soller’s reasoning was that it was acceptable to reduce the number of deer, “even in

 violation of the deed restrictions—in order to keep the deer population under control.” Id. ¶48.

 This reasoning specifically violates the deed restriction as “Defendants’ actions clearly disturb




 3
  K. Christopher Soller was originally named as a defendant in his official capacity as Superintendent of
 FINS at the time the case was commenced. Since his departure from the position, the named
 superintendent has been changed twice, leading to substitutions of the party pursuant to Rule 25(d). Kelly
 Fellner was substituted on May 16, 2018, and Alexcy Romero on February 21, 2019.
                                                     5
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 6 of 20 PageID #: 661




 the natural state of the land and adversely affect the animal population by a specific act

 prohibited in the deed—hunting.” Id. ¶49.

 B. Prior Litigation

        In 1988, various plaintiffs, including WP, commenced an action against, inter alia, the

 Secretary of the U.S. Department of the Interior, seeking relief including an injunction against

 proposed public hunts of deer in the FINS in December 1988 and January 1989. Allen v. Hodel,

 No. 88 CV 3901, 1989 WL 8143, at *1 (E.D.N.Y. Jan. 11, 1989). The title to Sunken Forest

 was not raised as a claim in the Allen complaint. Although the locations for the planned hunt

 originally included Sunken Forest, the government decided to remove that area from the

 proposed hunting grounds. The court’s order reflected this decision, noting that “[t]he Sunken

 Forest area, which involves a question of reverter to private ownership if hunting is permitted, is

 not involved in any way in the proposed hunts.” Id. at *7. NPS did conduct a limited deer hunt

 on part of the FINS in December 1988 and January 1989.

        In 2016, an action was commenced before this Court by Friends of Animals, a nonprofit

 animal rights advocacy organization, challenging the validity of the same Plan at issue in this

 case. Friends of Animals claimed that the NPS did not comply with the requirements of NEPA

 and that the Plan was arbitrary and capricious for, inter alia, failing to consider alternatives in

 violation of NEPA. This Court found in favor of Defendants in that case, holding that NPS

 complied with NEPA, and subsequent to completion of the briefing of the instant motion, the

 Second Circuit affirmed that decision. See Friends of Animals v. Fellner, No. CV 16-6006, DE

 [49] (E.D.N.Y. July 24, 2018), aff’d sub nom. Friends of Animals v. Romero, 948 F.3d 579 (2d

 Cir. 2020).




                                                   6
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 7 of 20 PageID #: 662




 C. Procedural History

         Plaintiffs commenced this action on November 29, 2017, and filed an Amended

 Complaint on April 10, 2018. The Amended Complaint asserts five claims, four of which are the

 subject of the instant motion. The first three claims (collectively, the “title claims”) concern title

 to the WP Tracts: (a) First Claim for declaratory judgment that the Plan violates the deed

 restrictions and that the WP tracts immediately revert to Wildlife Preserves; (b) Second Claim

 for ejectment to recover possession of real property; and (c) Third Claim for permanent

 injunction. The Fifth Claim alleges violation of the NPS Organic Act and its implementing

 regulations. The Fourth Claim, which is not addressed in this motion, alleges that the NPS failed

 to consider all reasonable alternatives to lethal population control in violation of NEPA.4

         In February 2019, Plaintiffs sought a preliminary injunction preventing the culling of

 deer at the William Floyd Estate portion of FINS. Hunting on Sunken Forest was not at issue on

 that motion. The motion was denied. See Order of Feb. 26, 2019, DE [45], 2019 WL 959675.

         Defendants move to dismiss the First, Second, Third, and Fifth Claims, arguing that, inter

 alia, this Court lacks subject matter jurisdiction under the Quiet Title Act (“QTA”), 28 U.S.C.

 §2409a, Plaintiffs have failed to join the United States as a necessary party, the claims are time-

 barred or foreclosed by res judicata and collateral estoppel, and the amended complaint fails to

 state a claim.




 4
  Although Defendants did not seek to dismiss this claim, they did “reserve the right” to argue that it is
 barred by res judicata and collateral estoppel in light of the Friends of Animals decision. Memorandum of
 Law in Support (“Defs. Mem.”) at 2, n.3, DE [29]. Plaintiffs acknowledge this statement in their
 opposition and respond that their claims “under NEPA here are different and broader than those raised by
 Friends of Animals.” Memorandum in Opposition (“Pls. Opp.”) at 9, n.2, DE [31]. This Court takes no
 position on the viablity of Plaintiffs’ Fourth Claim in light of the Second Circuit’s decision in Friends of
 Animals.


                                                      7
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 8 of 20 PageID #: 663




 II. LEGAL STANDARDS

         Under Rule 12(b)(1), a case is “properly dismissed for lack of subject matter jurisdiction

 . . . when the district court lacks the statutory or constitutional power to adjudicate it.”

 Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The court “must take all

 uncontroverted facts in the complaint...as true, and draw all reasonable inferences in favor of the

 party asserting jurisdiction.” Tandon v. Captain’s Cove Marina of Bridgeport, Inc., 752 F.3d

 239, 243 (2d. Cir. 2014). It is well established, however, that “‘[w]here jurisdictional facts are

 placed in dispute, the court has the power and obligation to decide issues of fact by reference to

 evidence outside the pleadings, such as affidavits.’” Id. (internal quotation marks and citation

 omitted); see also Amidax Trading Grp. v. S.W.I.F.T. SCRL, 671 F.3d 140, 145 (2d Cir. 2011)

 (where a Rule 12(b)(1) motion “place[s] jurisdictional facts in dispute . . . the district court

 properly considered evidence outside the pleadings”); Moser v. Pollin, 294 F.3d 335, 339 (2d

 Cir. 2002) (where subject matter jurisdiction is challenged, the court is “free to consider

 materials extrinsic to the complaint”). Plaintiff, as the party invoking the court’s jurisdiction,

 bears the burden to “prove the existence of subject matter jurisdiction by a preponderance of the

 evidence.” Moser, 294 F.3d at 339.

         The standards for analyzing a motion to dismiss pursuant to Rule 12(b)(6) are well-

 established. The court must accept the factual allegations in the complaints as true and draw all

 reasonable inferences in favor of the plaintiff. Lundy v. Catholic Health Sys. of Long Island Inc.,

 711 F.3d 106, 113 (2d Cir. 2013) (citations omitted). The court determines “whether the ‘well-

 pleaded factual allegations,' assumed to be true, ‘plausibly give rise to an entitlement to relief.'”

 Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

 679, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). Dismissal is warranted when the complaint



                                                    8
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 9 of 20 PageID #: 664




 fails to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). Unlike a motion under Rule 12(b)(1), “the

 movant bears the burden on a motion to dismiss under [Rule] 12(b)(6).” Four K. Grp. v. NYCTL

 2008-A Trust, Nos. 12-CV-2135, 12-CV-3172, 2013 WL 1562227, at *4 (E.D.N.Y. Apr. 15,

 2013). In deciding a motion to dismiss pursuant to Rule 12(b)(6), the court may consider any

 documents attached to the complaint and statements or documents incorporated into the

 complaint by reference. Consideration of additional materials outside the complaint is permitted

 when documents are “integral” to the complaint such that “the complaint relies heavily upon its

 terms and effect.” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (quoting Chambers,

 282 F.3d at 153). Even where a document is integral to the complaint, it may only be considered

 if it is “clear on the record that no dispute exists regarding authenticity or accuracy of the

 document” and that “there exist no material disputed issues of fact regarding the relevance of the

 document.” Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006) (citation omitted). Courts may

 also consider “matters of which judicial notice may be taken, or documents either in plaintiffs’

 possession or of which plaintiffs had knowledge and relied on in bringing the suit.” Chambers,

 282 F.3d at 153 (ellipsis, internal quotation marks, and citation omitted).

        The basis for a motion to dismiss under Rule 12(b)(7) is the failure to join a necessary

 party under Rule 19. Rule 19 establishes a two-part test for determining whether an action must

 be dismissed. “First, the court must determine whether an absent party belongs in the suit, i.e.,

 whether the party qualifies as a ‘necessary party’ under Rule 19(a).” Viacom Int’l Inc. v.

 Kearney, 212 F.3d 721, 724 (2d Cir. 2000). If the party is not necessary, then further analysis

 under Rule 19(b) need not be conducted. Id. If the party is necessary under Rule 19(a), the court



                                                    9
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 10 of 20 PageID #: 665




  must make the determination of whether joinder of the absent party is feasible. If joinder is not

  feasible, “the court must finally determine whether the party is ‘indispensable,” and upon such a

  finding, the action must be dismissed. Id. at 725; see FED. R. CIV. P. 19(b).

         Various materials have been presented to the Court on this motion. While the amended

  complaint does not directly attach any documents, it incorporates by reference documents that

  are integral to the allegations including: the 1955 Deed; the 1966 Deed; the Draft Environmental

  Impact Statement (“DEIS”) for the White-tailed Deer Management Plan for FINS; the Final

  White-Tailed Deer Management Plan and Environmental Impact Statement (“FEIS”); and the

  ROD (collectively with the FEIS, the “Plan”). Both parties have submitted additional extrinsic

  materials as part of their motion papers. See Declaration of James H. Knapp (“Knapp Decl.”),

  DE [30]; Kelly Decl., DE [32]. Defendants have filed the entire Administrative Record, see DE

  [21], and both parties have submitted excerpts from the administrative record on which they have

  relied in their papers. See Kelly Decl., Ex. 1; Defendants’ excerpts, DE [34]. In addition, both

  parties have submitted materials from the Allen case, including transcripts of court proceedings.

  See Knapp Decl., Ex. A-G; Kelly Decl., Ex. 4-5, 7-8. No party has disputed the accuracy or

  authenticity of any of these materials and the Court has considered them, to the limited extent

  indicated below, in making the determinations herein.

  III. DISCUSSION

  A. Claims Under the Quiet Title Act

         1. Failure to Name the United States as a Party

          Defendants move to dismiss the title claims of the amended complaint pursuant to Rule

  12(b)(7) for failure to join the United States as a party as required by Rule 19. Rule 19(a)

  provides that an absent party should be joined, if feasible, where:



                                                  10
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 11 of 20 PageID #: 666




         (A) in that person’s absence, the court cannot accord complete relief among existing
            parties; or
         (B) that person claims an interest relating to the subject of the action and is so situated
            that disposing of the action in the person’s absence may:
                 (i)     as a practical matter impair or impede the person’s ability to protect the
                         interest; or
                 (ii)    leave an existing party subject to a substantial risk of incurring double,
                         multiple, or otherwise inconsistent obligations because of the interest.

  FED. R. CIV. P. 19(A).

         Despite Plaintiffs’ allegation that SFPI conveyed the property to the NPS, see AC ¶24,

  the 1966 Deed clearly shows that it was in fact conveyed to the United States. See 1966 Deed.

  The property conveyed to the United States by the 1966 Deed included the WP Tracts, and the

  title claims in this action all concern WP’s reversionary interest in the WP Tracts.

  Unsurprisingly, Plaintiffs have provided no support for an argument that the titleholder to a

  property is not a necessary party to an action that would potentially divest that titleholder of its

  rights in the property.

          Plaintiffs’ argument is primarily rooted in the “permissive” language of the QTA that

  “[t]he United States may be named a party in any civil action brought by any person to quiet title

  to lands claimed by the United States.” 28 U.S.C. §2409a(a) (emphasis supplied). They have

  not, however, cited a single case where a federal agency was deemed a proper party under the

  QTA. To the contrary, the case law firmly establishes that the United States is the proper

  defendant in an action pursuant to the QTA. See Sawtooth Mountain Ranch LLC v. United

  States, No. 19-CV-00118, 2020 WL 184576, at *8 (D. Idaho Jan. 13, 2020) (the United States is

  the proper defendant under the QTA and “courts have recognized the United States as an

  indispensable party under the QTA”); Schema v. U.S. Dep’t of Agriculture, No. 2:14-cv-0630,

  2015 WL 367655, at * (E.D. Cal. Jan. 27, 2015) (“it is well-established that the United States is

  the only proper defendant subject to a QTA claim”); Petroff v. Schafer, No. CV08-1971, 2009

                                                    11
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 12 of 20 PageID #: 667




  WL 891024, at *1 (D. Ariz. Apr. 1, 2009) (“The proper Defendant in this case [pursuant to the

  QTA] is the United States rather than the Forest Service Defendants”). Defendants’ motion to

  dismiss pursuant to Rule 12(b)(7) is granted.

         Defendants further urge dismissal of the title claims in light of the amended complaint’s

  failure to cite the proper statute supporting subject matter jurisdiction over those claims. While

  the QTA provides the exclusive remedy in an action to quiet title to real property in which the

  United States claims an interest, jurisdiction is conferred by 28 U.S.C. §1346(f) which states that

  “the district courts shall have exclusive original jurisdiction of civil actions under section 2409a

  to quiet title to an estate or interest in real property in which an interest is claimed by the United

  States.” The amended complaint alleges various statutory bases for jurisdiction including 28

  U.S.C. §§2409-10 et seq., AC ¶5, but does not expressly reference §1346(f). Plaintiffs argue

  inter alia, that the factual allegations of the amended complaint sufficiently allege a basis for this

  Court’s exercise of jurisdiction under §1346(f). Pls. Opp. at 12. Plaintiffs’ failure to cite the

  correct statute is easily cured upon amendment of the pleadings.

         2. Dismissal of Equitable Remedies

         Defendants also seek dismissal of the title claims to the extent they seek equitable relief,

  arguing that the relief sought is not available under the QTA’s limited waiver of sovereign

  immunity. The QTA directs that:

                 The United States shall not be disturbed in possession or control of
                 any real property involved in any action under this section pending
                 a final judgment or decree, the conclusion of any appeal therefrom,
                 and sixty days; and if the final determination shall be adverse to
                 the United States, the United States nevertheless may retain
                 possession or control of the real property or any part thereof as it
                 may elect, upon payment of . . . of an amount. . . which the district
                 court . . . shall determine to be just compensation for such
                 possession or control.



                                                    12
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 13 of 20 PageID #: 668




  28 U.S.C. §2409a(b). The QTA further provides that “[n]o preliminary injunction shall issue in

  any action brought under this section.” Id. §2409a(c). Plaintiffs argue that the QTA offers an

  option, since the statute states that the United States “may” retain possession and elect to pay,

  and thus “a reversion of ownership is still a possibility if the United States so chooses.” Pls.

  Opp. at 19.

          The Court agrees that the statute does not, on its face, address a situation in which the

  United States retains possession or control of property after a determination adverse to it, but

  declines to pay the court-determined amount of compensation. Thus while it is clear that the

  relief sought by Plaintiffs is unavailable in the first instance, it cannot be said at this juncture that

  they may be barred from seeking it at some future time.5 Accordingly, the motion to dismiss the

  claims on this basis is denied.

          3. Leave to Amend

          Plaintiffs have requested leave to further amend their complaint should the Court dismiss

  their claims for failure to name the United States as a defendant. Defendants oppose any further

  amendment, asserting that any attempt would be futile because, inter alia, their claims under the

  QTA are time-barred. As it currently cannot be determined whether the claims are timely,

  Defendants’ futility argument is rejected.

          The Quiet Title Act provides the exclusive remedy for a claimant challenging the United

  States’ title to real property. See Block v. North Dakota, 461 U.S. 273, 286, 103 S. Ct. 1811, 75

  L. Ed. 2d 840 (1983). It acts as a limited waiver of the United States’ sovereign immunity, 28

  U.S.C. §2409a(a), and requires a claimant to bring an action “within twelve years of the date

  upon which it accrued.” Id. §2409a(g). A claim accrues “on the date the plaintiff or his


  5
   The Court declines to speculate regarding what remedy, if any, may eventually become available to
  Plaintiffs.
                                                     13
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 14 of 20 PageID #: 669




  predecessor in interest knew or should have known of the claim of the United States.” Id. The

  Supreme Court has twice concluded that, because the statute of limitations circumscribes the

  scope of the QTA’s waiver of sovereign immunity, compliance with the limitations period is

  jurisdictional.” F.E.B. Corp. v. United States, 818 F.3d 681, (11th Cir. 2016) (citing United

  States v. Mottaz, 476 U.S. 834, 841, 106 S. Ct. 2224, 90 L. Ed. 2d 841 (1986); Block, 461 U.S. at

  292); see also Kingman Reef Atoll Investments, LLC v. United States, 541 F.3d 1189, 1197 (9th

  Cir. 2008) (QTA statute of limitations is jurisdictional); Bank One Texas v. United States, 157

  F.3d 397, (5th Cir. 1998) (construing grant of summary judgment “as a dismissal for lack of

  subject matter jurisdiction because of the jurisdictional nature of QTA limitations”); but see

  Wisconsin Valley Imp. Co. v. United States, 569 F.3d 331, 332 (7th Cir. 2009) (sovereign

  immunity “is not a jurisdictional doctrine”). “[A]lthough we should not construe such a time-bar

  provision unduly restrictively, we must be careful not to interpret it in a manner that would

  extend the waiver [of sovereign immunity] beyond that which Congress intended.” Block, 461

  U.S. at 287 (internal quotation marks and citation omitted).

          Defendants claim that amendment is futile because the QTA claims are time-barred, an

  issue addressed by the parties in their papers. Separately, the papers submitted address

  Defendants’ additional argument that currently, there is no viable claim under the QTA because

  the United States has not yet taken any action that would trigger WP’s reversionary interest and

  thus the title is not in dispute. Examination of these arguments reveals a flaw in reasoning

  stemming from the nature of WP’s reversionary interest in the property.

         Defendants argue that Plaintiffs do not have a viable claim under the QTA, because title

  to the property is not in dispute. They state that to the extent the 1955 Deed is valid and

  enforceable, the deed restrictions therein require that the prohibited activity “must be ongoing for



                                                   14
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 15 of 20 PageID #: 670




  reversion to occur.” Defs. Mem. at 30. Since Defendants have not implemented any of the

  allegedly violative acts authorized by the Plan, “the event on which reverter is predicated has not

  occurred” and title has not reverted. Id. As a result, they contend, title to the WP Tracts is not

  yet in dispute and there can be no claim under the QTA. Plaintiffs counter that title is in dispute

  because “enactment of the Plan represents NPS’s final agency action, which is sufficient to give

  rise to a title dispute.” Pls. Opp. at 13. The contested issue on this point is what conduct

  actually triggers the reverter.

          As set forth in the QTA, the statue of limitations arguments presented by the parties take

  a different tack, focusing upon when WP’s claim accrued by discussing when WP knew or

  should have known that the United States took actions indicating that it would, or could, take

  certain future steps that would violate the deed restrictions. Both sides suggest dates for accrual

  of the statute of limitations of WP’s claim. The common element of the dates is that they

  represent points at which the United States took some action that suggested, implied, or

  otherwise signaled its intention or ability to take future action that would allegedly violate the

  deed restrictions. These expressions of intent by the United States differ in character and

  specificity, ranging from, inter alia, a general statutory provision from 1964 stating that hunting

  would be permitted on FINS without specific reference to Sunken Forest, to a publicized plan in

  1988 to allow hunting at Sunken Forest that was subsequently withdrawn before implementation,

  to the adoption in 2016 of a formal Plan that includes detailed steps for the management of the

  wildlife population at Sunken Forest.




                                                   15
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 16 of 20 PageID #: 671




         The parties treat the statute of limitations accrual date and the date the title is disputed as

  two distinct events, but where the claimed title dispute is created by operation of a reversionary

  interest, logic dictates that the statute of limitations accrues at the same time. The QTA provides

  that the statute of limitations begins to run on the date the plaintiff knew or should have known

  of the claim, i.e, the reverter, not of the United States’ intention to take actions that might

  ultimately lead to a claim. Allowing a claim to accrue based only on a threat of future conduct

  creates the possibility that an interest-holder could be deprived of its interest without any

  recourse. For example, the United States could (1) threaten some action that might cause the

  reverter sometime in the future, thereby accruing the interest-holder’s QTA claim for statute of

  limitations purposes, (2) wait twelve years for the statute of limitations to run, and (3) only then

  actually perform the restricted act. In this scenario, the interest-holder would be foreclosed from

  protecting its interest since it would be unable to commence an action based solely on the United

  States’ representation of future action, and by the time the United States took the action that put

  the title in dispute, the statute of limitations would have already run on the claim. Clearly, the

  QTA is available to decide title issues regarding property interests held by the United States that

  may arise in any number of different circumstances. Given the nature of the reversionary

  interest, the only rational interpretation of the QTA is that the conduct that triggers the reverter

  places the title in dispute and simultaneously commences the running of the statute of

  limitations.

         Thus, the key question to be answered here is when, if ever, under New York law, was

  WP’s reversionary interest in the property triggered? Plaintiffs allege that the reversionary

  interest set forth in the 1955 Deed was triggered by the Plan’s authorization for (1) the killing of

  deer by hunters, sharpshooters, or through capture and euthanasia, and (2) the construction of



                                                    16
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 17 of 20 PageID #: 672




  fencing “in which deer would be driven out of the fenced-in area and any deer found within

  would be killed.” AC ¶41. These activities violate the deed restriction as they would “adversely

  affect the flora or the fauna.” Id. ¶¶42-43 (quoting 1955 Deed). Whether the reversionary

  interest was triggered on either basis cannot be answered on the current record on Defendants’

  motion to dismiss.6

          As to the violation attributable to hunting, there are several references throughout the

  evidence presented to hunts taking place on FINS.7 It appears to be undisputed, however that

  since the WP Tracts were conveyed to the United States, no hunting has ever taken place within

  Sunken Forest itself. Deer hunting, including a proposed hunt at Sunken Forest, was the basis

  for the Allen litigation in 1988, but Plaintiffs acknowledge that while that hunt “originally

  included the WP Tracts, NPS removed the WP Tracts from the hunt prior to commencement

  after WP reminded NPS of the Deed restrictions.” Pls. Opp. at 24.

          As to the planned construction of fencing, Defendants argue that Plaintiffs knew or

  should have known that fencing had already been erected on the property in the 1960s, and that

  they had further notice of prior fencing as the result of testimony adduced by WP’s counsel

  during the Allen case in 1988. The 1955 Deed does not mention fencing let alone expressly

  prohibit it, but rather directs maintenance of the property in its “natural state and operated as a

  preserve for the maintenance of wildlife and its natural habitat.” The evidence presented
  6
   In addition to the lack of factual evidence available for the Court to review on this motion, the parties
  have not provided sufficient legal argument regarding the triggering of reversionary interests under New
  York law.
  7
    Defendants point to the Congressional mandate providing that “the Secretary [of the Interior] shall
  permit hunting . . . within FINS in accordance with the law of New York and the United States of
  America.” 16 U.S.C. § 459e-4. That statute, which applies to the entire FINS and makes no specific
  mention of Sunken Forest, also states that while hunting shall be permitted, the Secretary may “designate
  zones where. . . no hunting shall be permitted for reasons of public safety, administration, or public use
  and enjoyment.” Id. In 1975, a DEIS was issued and some hunting was allowed, but there is no evidence
  regarding the scope of the hunting proposed by that document.


                                                      17
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 18 of 20 PageID #: 673




  regarding fencing goes to whether or not it was used previously at Sunken Forest, a fact that is

  not, by itself, determinative of the issue of whether such fencing violated the deed restriction

  requiring the maintenance of the property in a natural state.8 A witness in the Allen case

  mentioned “[s]ome of the original sporadic fencing,” Transcript of 12/19/88, Knapp Decl. Ex. G,

  with no further elucidation regarding where or when the fence was built, what its purpose was,

  and the extent to which, if any, it affected wildlife on the WP Tracts. On the current record, it

  cannot be concluded that the erection of fencing at some point triggered WP’s reversionary

  interest.9

          The determination of whether WP’s reversionary interest has been triggered, and if so,

  when, is central to this case,10 and simply cannot be resolved on this motion at this point in this

  litigation. The Court has considered Defendants’ remaining arguments and finds them to be

  without merit. The motion is granted to the extent that the title claims are dismissed for failure

  to name the United States as a defendant, with leave to amend.

  B. Fifth Claim – Violation of the NPS Organic Act

          The NPS was created by the National Park Service Act to “promote and regulate the use

  of the National Park System . . . to conserve the scenery, natural and historic objects, and wild

  life” therein and to provide for the enjoyment of the same “in such manner and by such means as

  8
   Defendants have submitted a cooperative agreement between the United States and SFPI executed in
  1966 that contemplates erection of a fence “as soon as possible” enclosing property including Sunken
  Forest. See Cooperative Agreement, Knapp Decl. Ex. I. The source of this document is not clearly
  designated and it is doubtful whether it is reviewable on a Rule 12 motion. Even if it had been
  considered, there is nothing indicating that the fence was actually completed or what effect it had on
  wildlife or the habitat.
  9
    Also left unaddressed is the question of whether the building of other structures in Sunken Forest,
  including a boardwalk, violated the deed restrictions.
  10
    For example, if it is established that the reverter has occurred, the timing would impact not only the
  statute of limitations under the QTA, but would also inform any analysis of whether WP’s reversionary
  interest was extinguished pursuant to §345 of New York’s Real Property Law. See Bd. of Ed. of Cent.
  Sch. Dist. No. 1 v. Miles, 15 N.Y.2d 364, 207 N.E.2d 181, 259 N.Y.S.2d 129 (1965).
                                                      18
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 19 of 20 PageID #: 674




  will leave them unimpaired for the enjoyment of future generations.” 54 U.S.C. §100101(a)

  (formerly 16 U.S.C. §1). Plaintiffs’ fifth claim for relief alleges that NPS’s decision to allow

  lethal methods of controlling the deer population violates the NPS Organic Act and its

  implementing regulations. AC ¶85. Defendants seek dismissal of this claim for failure to state a

  claim.

           In the “Legal Background” section of their memorandum of law, Defendants summarily

  state that Plaintiffs’ contention that the Plan violates the Organic Act is “without merit as the

  Plan adheres to and is consistent with both the Organic Act and FINS’ enabling legislation.”

  Defs. Mem. at 15. This section of the brief goes on to cite various provisions of the Organic Act,

  the FINS enabling statute, and the C.F.R. without providing any argument or analysis of the facts

  presented in this case. This is the lone discussion of the Fifth Claim in Defendants’

  memorandum of law in support. Plaintiffs’ opposition similarly does not inform the issue,

  stating only that the amended complaint pleads sufficient facts to raise a plausible claim for

  relief. Pls. Opp. at 30-31.   On reply, however, Defendants set forth at length their legal

  arguments in favor of dismissing Plaintiffs’ claim. See Defendants’ Reply Memorandum at 13-

  15, DE [33]. As Defendants’ arguments were not presented in a manner and time that would

  allow Plaintiffs an opportunity to meaningfully respond, their arguments were not properly

  placed before the Court. Accordingly, the motion to dismiss the Fifth Claim is denied.

  IV. CONCLUSION

           For all the foregoing reasons, Defendants’ motion to dismiss the complaint, DE [28], is

  granted to the limited extent that the Plaintiffs claims arising under the Quiet Title Act are




                                                   19
Case 2:17-cv-06952-SJF-ARL Document 49 Filed 08/03/20 Page 20 of 20 PageID #: 675




  dismissed for failure to name the United States as a party. Plaintiffs are granted leave to file a

  second amended complaint consistent with this opinion no later than September 4, 2020.

  SO ORDERED.


                                                         /s/ Sandra J. Feuerstein
                                                        Sandra J. Feuerstein
                                                        United States District Judge

  Dated: Central Islip, New York
         August 3, 2020




                                                   20
